REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a surgical system as claimed in claims 21, 39, and 40, and specifically, the wedge engaging the arms (claim 21), where rotation of the actuator winds the longitudinal member about the handle to translate the wedge along the arms and rotate the first arm relative to the second arm (claim 21), the wedge directly coupled to the corkscrew tether such that the wedge directly engages the arms (claim 39), the arms rotatable relative to each other about the bolt (claim 39), where rotation of the actuator winds the tether about the handle to slide the wedge along the arms and rotate the first arm relative to the second arm (claim 39), a first screw directly coupled to the first arm and a second screw directly coupled to the second arm (claim 40), the wedge directly coupled to the corkscrew tether (claim 40), the arms rotatable relative to each other about the bolt (claim 40), and where rotation of the actuator winds the tether about the handle to slide the wedge along the arms and rotate the first arm relative to the second arm (claim 40).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773